DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, the recitation, “…each of the two separate side wall panels includes a vertical track”, is considered indefinite because it is unclear if the claim intends to include additional vertical tracks to those already recited in claim 1.  It appears each side wall panel includes a respective track, therefore reciting a vertical track for each side wall panel in addition to those recited in claim 1 is indefinite.  Appropriate explanation or correction is required.
In regards to claims 7 and 8, the term “corresponding side wall” is indefinite because it is unclear how the term is related to the opposing side walls of claim 1.  Appropriate correction is required.
In regards to claim 17, the recitation, “…each of the two separate side wall panels includes a vertical track”, is considered indefinite because it is unclear if the claim intends to include additional vertical tracks to those already recited in claim 14.  It appears each side wall panel includes a respective track, therefore reciting a vertical track for each side wall panel in addition to those recited in claim 14 is indefinite.  Appropriate explanation or correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sevier (US Pat. No. 5,574,251) in view of Gibbons (US Pat. No. 6,095,345).
In regards to claim 1, Sevier teaches a rack capable of supporting a plurality of servers of varying heights (i.e.; electronics 18), the rack comprising: opposing side walls (16 and 17) each including one or more vertical tracks (21, 22, 23); a first column of holes (90) disposed in one of the vertical tracks and a second column of holes (90) disposed in a corresponding opposing vertical track of the opposing side wall; a third column of holes (90) disposed adjacent to and corresponding to the first column of holes: a fourth column of holes (90) disposed adjacent to and corresponding to the second column of holes; the first, second, third and fourth column of holes used for mounting electronic devices, apparatus or equipment (Col 7, Lines 4-12), and wherein the spacing between the holes varies to accommodate equipment of different heights (e.g.; see Figs. 1 and 2).
Sevier does not particularly teach a first pair of opposing rails each disposed on the opposing side walls, each of the opposing rails mechanically secured to the one or more vertical tracks at the first and second columns of holes, the first pair of opposing rails configured to support a first server of the plurality of servers, the first server having a first height, wherein for the first and second columns of holes the spacing between holes is predefined to accommodate opposing rails to support servers of the first height, and wherein for the third and fourth columns of holes the spacing between holes is predefined to accommodate rails to support servers of a second height and a different size than the first server, the second height being different from the first height.
Gibbons teaches a server rack for supporting a plurality of servers of varying heights, the rack comprising a first pair of opposing rails (215) each disposed on opposing side walls (e.g.; see Fig. 2), each of the opposing rails mechanically secured to one or more vertical tracks (209) at first and second columns of holes (220), the first pair of opposing rails configured to support a first server (e.g.; 205) of the plurality of servers, the first server having a first height, wherein for the first and second columns of holes the spacing between holes is predefined to accommodate opposing rails to support servers of the first height, and wherein for third and fourth columns of holes (220) the spacing between holes is predefined to accommodate rails to support servers of a second height and a different size than the first server, the second height being different from the first height (i.e.; the columns of holes have predetermined spacings to accommodate servers of different heights; Col 1, Lines 27-32, 45-54; see Fig. 5 and 7 for different spacing of holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use Sevier’s columns of holes for mounting a first pair of opposing rails each disposed on the opposing side walls, each of the opposing rails mechanically secured to the one or more vertical tracks at the first and second columns of holes, the first pair of opposing rails configured to support a first server of the plurality of servers, the first server having a first height, wherein for the first and second columns of holes the spacing between holes is predefined to accommodate opposing rails to support servers of the first height, and wherein for the third and fourth columns of holes the spacing between holes is predefined to accommodate rails to support servers of a second height and a different size than the first server, the second height being different from the first height as taught by Gibbons.  The motivation would have been for the purpose of utilizing Sevier’s rack for various types of electronics as recognized by Sevier (Col 7, Lines 4-12).  Furthermore, Sevier’s columns of holes are more visually distinguishable to aid in mounting server rails based on different heights of servers, thus further solving the problem identified by Gibbons (i.e.; due to the large number of holes; Col 1, Lines 32-36 of Gibbons).
In regards to claim 2, in modifying Sevier, Gibbons teaches the first pair of opposing rails are mechanically secured by one or more pins (e.g.; see pins in Fig. 9 of Gibbons) extending from each rail into one or more holes in the first and second columns of holes disposed in the vertical tracks (Col 7, Lines 6-29 of Gibbons).
In regards to claim 3, Sevier does not teach each of the opposing side walls includes two separate side wall panels having a gap therebetween.  Gibbons teaches opposing side walls including two separate side wall panes (209) having a gap therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sevier’s rack such that each of the opposing side walls includes two separate side wall panels having a gap therebetween as taught by Gibbons.  The motivation would have been for the purpose of providing additional attachment points at the distal ends for the server rails as taught by Gibbons, thus allowing the use of the slidable rails (i.e.; 215 of Gibbons).
In regards to claim 4, as best understood with respect to the 112b rejection above, in modifying Sevier, Gibbons teaches each of the two separate side wall panels includes a vertical track (i.e.; the flange including 220 of Gibbons), each vertical track including additional columns of holes with hole spacings predefined to accommodate rails to support servers of the first height, and adjacent columns of holes with hole spacings predefined to accommodate rails to support servers of the second height (i.e.; a track of Sevier per side wall panel in combination with the teachings of Gibbons).
In regards to claim 5, Sevier teaches a second electronic equipment (lower 18, Fig. 2)) of the plurality of equipment having a second height and the different size than the first electronic equipment (upper 18), the second electronic equipment being disposed immediately below the first electronic equipment.  Furthermore, in modifying Sevier, Gibbons teaches the use of server rails (Gibbons: 215) mechanically secured to the third and fourth columns of holes (Sevier: 91) to accommodate servers (Gibbons: 205) of differing heights as modified by claim 1.
In regards to claim 6, as similarly addressed with respect to claim 5, in modifying Sevier, Gibbon teaches the use of server rails (Gibbons: 215) mechanically secured to columns of holes (Sevier: 91) to accommodate servers (Gibbons: 205) of differing heights as modified by claim 1, such that a third pair of opposing rails is disposed on each of the opposing side walls to support a third server of the plurality of servers having the first height, the third server being disposed immediately below the second server, each of the third pair of opposing rails being mechanically secured to the first and second columns of holes such that the server rack supports the first server, the second server, and the third server (i.e.; Gibbons recognizes the mounting servers of various heights).
In regards to claim 7, modified Sevier teaches the one or more vertical tracks are fastened to a corresponding side wall or side wall panel (e.g.; 45-47 in Fig. 3 of Sevier).
In regards to claim 8, modified Sevier teaches the one or more vertical tracks are integral with a corresponding side wall or side wall panel (e.g.; see 84 in Fig. 3A of Sevier).
In regards to claim 9, modified Sevier teaches each of the one or more vertical tracks are parallel to one another (see Fig. 1 of Sevier).
In regards to claims 14-19, Sevier, modified by Gibbons, teaches a server rack comprising the structure as addressed with respect to claims 1-6, and it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the method of securing the plurality of servers of varying heights in the same server rack by providing the structure and performing the method steps recited in claims 14-19 for the purpose of providing a useable product, since Sevier is directed to the method of preparing the rack/cabinet (see Background of the Invention of Sevier).
Claims 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sevier (US Pat. No. 5,574,251) and Gibbons (US Pat. No. 6,095,345), and in further view of Wilson et al. (US Pat. No. 9,456,520 B1).
In regards to claims 10-13 and 20, Sevier and Gibbons do no teach the first through fourth columns of holes include slotted holes (claim 10, 12 and 20), to include at least one keyhole (claims 11 and 13).
Wilson teaches a server rack having server rails (420) secured to columns of holes that are slotted to include keyholes (Col 8, Lines 53-57).
It would have been obvious to one of ordinary skill before the effective filing date to have the first through fourth columns of holes include slotted holes (claim 10, 12 and 20), to include at least one keyhole (claims 11 and 13).  The motivation would have been an obvious substitution to accomplish the same functionality as taught by Wilson (Col 8, Lines 57-60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the PTO-892 for a general status in the art related to server racks and rails mounted to columns of holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631